Title: To James Madison from William Lee, 22 July 1802 (Abstract)
From: Lee, William
To: Madison, James


22 July 1802, Bordeaux. Reports that since his last dispatch he has been “obliged to leave the Consulate for six weeks owing to the failure of John Fry Junr. of London with whom the House of Perrot & Lee were closely connected.” Hopes “the necessity of the case” will excuse his absence. Calls JM’s attention again to the distressing situation of American seamen at Bordeaux. For the last three months there have been over two hundred American sailors in his care; he has “supplied about Eighty of them every day with bread and ‘soupe economique.’” Had hoped to escape “being harassed by these though[t]less beings” by requiring every American ship that sails to the U.S. to take two sailors for every hundred tons of weight; “still from the many Vessels which are sold and by the great number of Men who collect here from Havre, Nantz, and all parts of France and Spain (for they even cross from the Mediterranean) the Office is continually surrounded with them.” Encloses a letter from the Bordeaux commissary of police on the subject [not found]. Refers to the enclosed semiannual return of ships from 1 Jan. to 30 June [not found] for a “more striking point of view [of] the situation of our Seamen here.” The figures show 399 sailors at Bordeaux who are “totally destitute of employment and without the means of subsistence.” Urges legislation to prevent owners and masters of vessels from discharging crews in foreign ports. “Almost every Sailor will consent to be discharged if the Captain will give him four or five dollars to spend on shore.” Has ordered that ship captains not discharge their men without his consent. “Most of the Masters (particularly those from New England) … discharge their Men just when they please, always taking care to get a receipt of the sailors, who from ill treatment, & confinement on board, while in port, & short allowance is willing to do any thing to get clear of his opressors.” Encloses a list of seventy-one sick and distressed seamen sent in the ship Jefferson, Captain Gross, to Baltimore [not found], for whom he put all needed provisions on board; an account of his disbursements for the voyage is also enclosed. “I should feel very thankful for a line from you on the subject of present and future advances. I have convers’d with Mr. Livingston on the business but he declines giving me any instructions.” Notes that many vessels arrive without bills of health, despite the Treasury Department circular of July 1801. Has received his commission. Encloses a copy of a letter from Charles Pinckney.
 

   
   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 6 pp.; docketed by Brent as received 16 Oct. For surviving enclosures, see nn.



   
   An account listing goods Lee supplied to the Jefferson for the voyage, totaling Fr 7,447.24, is dated 20 July 1802 (1 p.; in French).



   
   The letter from Pinckney to Lee, dated 10 July 1802 (1 p.), is a circular informing the latter of the declaration of war on the U.S. by the emperor of Morocco.



   
   A full transcription of this document has been added to the digital edition.

